EXHIBIT 10(u)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made this l day of June, 2002 (the “Agreement”), by and
between ARMKEL, LLC, a Delaware limited liability company (the “Employer”), and
ADRIAN HUNS, an individual, residing at 31 Planters Row, Skillman, NJ 08858 (the
“Employee’), to be effective as of June 1,2002 (the “Effective Date”).

 

WITNESSETH

 

WHEREAS, the Employer is a joint venture between Church & Dwight Co., Inc.
(“C&D”) and Kelso & Company (“Kelso”);

 

WHEREAS, pursuant to an Asset Purchase Agreement (the “Asset Purchase
Agreement”) dated as of May 7,2001, between Armkel, LLC and Carter-Wallace, Inc.
(“C-W”), the Employer acquired the assets comprising the consumer products
business of C-W (the “Transaction”);

 

WHEREAS, prior to the acquisition, the Employee was an executive with C-W and
was a party to a Change in Control Agreement with C-W dated as of September 28,
1998, and amended as of January 27, 2000 (collectively, the “CC Agreement”);

 

WHEREAS, as part of the Asset Purchase Agreement, the Employer sent the Employee
a letter dated as of September 28, 2001, confirming its commitment to honor
certain C-W obligations concerning the C-W Corporate Officer Medical Expense
Reimbursement Plan, Personal Financial Counseling Policy, and Split Dollar life
insurance (the “Assurance Letter”);

 

WHEREAS, following the close of the Transaction, the Employee became the
President of the Employer’s International Consumer Products Division (the
“President”);

 

WHEREAS, the parties wish to enter into an agreement (the “Agreement”) governing
the terms and conditions of the Employee’s employment with the Employer;

 

WHEREAS, the parties hereto desire to provide for the transition from the
Employer to C&D in the event C&D purchases Kelso’s entire interest in the
Employer;

 

WHEREAS, the parties hereto desire this Agreement to supersede all prior
agreements governing the Employee’s employment, including, without limitation,
the CIC Agreement, Assurance Letter, and the Asset Purchase Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Employee
hereby agree as follows:

 

1. Effectiveness; Employment, Duties and Agreements

 

(a) As of the Effective Date, this Agreement shall supersede any other previous
written or oral employment, severance, change in control, employee benefit or
other agreements or arrangements between the Employee and the Employer or C-W,
and the Employee hereby waives his rights under any and all such agreements
(including, without limitation, the CIC Agreement, Assurance Letter, and Asset
Purchase Agreement), and releases and agrees to hold



--------------------------------------------------------------------------------

harmless the Employer, C-W, and C&D, and their respective employees, officers,
directors, shareholders, agents, representatives, affiliates, successors, and
assigns, from any and all liability, cost, expense, cause of action, claims, or
obligation thereunder.

 

(b) During the term of this Agreement, the Employer hereby agrees to employ the
Employee as the President of its International Consumer Products Division,
subject to the provisions of Article 3.

 

The Employee hereby accepts such position and agrees to serve the Employer as
the President of its International Consumer Products Division. The Employee
shall report to the Chief Executive Officer of the Employer (the “CEO”). The
Employee shall have the rights, duties and responsibilities as set forth in this
Agreement, and other duties and responsibilities commensurate with his position
or as determined by the CEO. The Employee shall be subject to, and shall act in
accordance with, all reasonable instructions and directions of the CEO and all
applicable policies and rules of the Employer. The Employee’s primary offices
shall be located at the Employer’s offices in Princeton, New Jersey or such
other location as the Employer may determine. During the Employee’s employment
hereunder, the Employer shall reimburse the Employee, upon receipt of proper
documentation, for reasonable and necessary business expenses incurred in
connection with the performance of his duties hereunder in accordance with the
Employer’s usual policies and practices.

 

(c) Until the Employee’s termination of employment with the Employer, the E
shall, subject to Section 1(d) below, devote his full working time, energy and
attention to the performance of his duties and responsibilities hereunder and
shall faithfully and diligently endeavor to promote the business and best
interests of the Employer.

 

(d) While an employee of the Employer, the Employee may not, without the prior
written consent of the CEO, operate, participate in the management, operations
or control of, or act as an employee, officer, consultant, agent or
representative of, any type of business or service (other than as an employee of
the Employer), provided that it shall not be a violation of the foregoing for
the Employee to (i) act or serve as a director, trustee or committee member of
any civic or charitable organization and (ii) manage his personal, financial and
legal affairs, so long as such activities do not interfere with the performance
of his duties and responsibilities to the Employer as provided hereunder.

 

2. Compensation/Vacation

 

As compensation for the agreements made by the Employee herein (including,
without limitation, his waiver of his rights under the CIC Agreement, Assurance
Letter, and Asset Purchase Agreement, and his release of the Employer, C&D, and
C-W with respect thereto), and the performance by the Employee of his
obligations hereunder, the Employer shall pay the Employee the following
compensation and benefits:

 

(a) Not less than once a month pursuant to the Employer’s normal and customary
payroll procedures, a base salary at the rate of $275,000 per annum (the “Base
Salary”), beginning June 1, 2002.

 

(b) The Employee shall be paid a cash sign-on bonus of $600,000 upon the later
of the first business day after the Effective Date or the date this Agreement is
signed.



--------------------------------------------------------------------------------

(c) The Employee will be eligible to participate in the group medical, dental,
retirement, disability, and life insurance, and any other benefit plans or
programs made available to other similarly situated employees of the Employer in
the country where the Employee is located.

 

(d) The Employee will be eligible for an annual incentive compensation award
ranging from 0% 110% of Base Salary, with a target bonus of 55% of Base Salary
(the “Target Bonus”) based on the achievement of performance goals established
by the Compensation Committee of the Employer’s Board of Directors, Should such
bonus be awarded, it will be paid in accordance with the Employer’s usual
practices and, subject to Section 5(b), shall be paid only if the Employee is an
employee of the Employer on the date it is scheduled to be paid.

 

(e) The Employee shall be paid a cash retention bonus of $600,000 on October 1,
2003, provided that the Employee is an employee of the Employer on such date.

 

(f) During the term of this Agreement, if C&D purchases Kelso’s entire interest
in the Employer (the “Kelso Transaction”), the Employee shall receive a bonus
(the “Change of Control Bonus”) equal to $930,000 plus an “equity appreciation
award,” if any, based on the return on Kelso’s equity investment in the Employer
(“ROE”). The ROE (denominated as a percentage) shall be determined by the
Employer in its sole and absolute discretion within a reasonable time following
the close of the Kelso Transaction. After the Employer determines the ROE, the
equity appreciation award shall be calculated by multiplying $270,000 by the
ratio of the ROE less 23, divided by 10 Provided, however, that the equity
appreciation award shall not be less than zero ($0) nor more than $270,000. The
determination of the equity appreciation award may be expressed mathematically
as follows:

 

Equity Appreciation Award = $270,000* [(ROE- 23)/10], where ROE cannot be less
than 23 nor more than 33.

 

The Employee shall be paid the Change of Control Bonus over a twenty-four (24)
month period following the Kelso Transaction with (i) one-third payable upon the
close of the Kelso Transaction, (ii) one-third payable twelve (12) months after
the close of the Kelso Transaction and, (iii) one-third payable twenty-four (24)
months after the close of the Kelso Transaction. The Change of Control Bonus
will be paid in cash.

 

(g) The Employee hereby agrees to the assignment of his split dollar life
insurance policy and any cash build-up thereunder from C-W to the Employer.

 

(h) The Employee shall receive 5 weeks of paid annual vacation, per calendar
year, prorated for any partial year, subject to the Employer’s normal vacation
policy.

 

3. At-Will Status

 

The Employee shall be an at-will employee of the Employer, provided that
severance benefits may be paid in accordance with Section 5(b) hereof upon the
Employee’s termination of employment with the Employer for any of the reasons
specified in such Section 5(b). The Employee’s employment hereunder shall
terminate upon the earliest to occur of the following events:

 

(a) Death. The Employee’s employment hereunder shall terminate upon his death.

 

(b) Disability. The Employer shall be entitled to terminate the Employee’s
employment hereunder for “Disability. For purposes of this Agreement, the
Employee shall be subject to a “Disability” if (i) as a result of the Employee’s
incapacity due to physical or mental illness the



--------------------------------------------------------------------------------

Employee shall have been unable to perform his duties hereunder, or the Employer
reasonably determines that the Employee will not be able to substantially
perform his duties hereunder, for a period of three (3) consecutive months or
for 90 days within any 365-day period, and (ii) within thirty (30) days after
Notice of Termination (as defined in Section 4 below) for Disability is given
following such 3-month or 90/365 period, as the case may be, the Employee shall
not have returned to the performance of his duties on a flail-time baths to the
reasonable satisfaction of the Employer. Such inability or incapacity to perform
the duties hereunder shall be documented to the reasonable satisfaction of the
CEO or his delegate by correspondence from physicians acceptable to the CEO or
his delegate.

 

(c) Cause. The Employer (except as provided herein) may terminate the Employee’s
employment for Cause. For purposes of this Agreement, the team “Cause” shall
mean: (i) a material violation by the Employee of this Agreement; (ii) excessive
absenteeism or the failure by the Employee to satisfactorily perform his duties
hereunder (iii) the Employee’s insubordination, misconduct, gross negligence, or
material violation of the Employer policies, work rules, or codes of conduct;
(iv) fraud, dishonesty, theft, embezzlement, or the indictment (or plea of
guilty or nolo contendre) of the Employee of a felony or any other crime
involving moral turpitude; or (v) illegal use of drugs or abuse of alcohol.
Notwithstanding the forgoing, no act or omission described in (i), (ii), or
(iii) above shall constitute “Cause” unless the Employer notifies the Employee
in waiting of the acts or omissions that the Employer believes constitute Cause,
and the Employee fails to cure such acts or omissions to the Employer’s
satisfaction within 72 hours of receiving such notice.

 

(d) Voluntary Termination. The Employees employment hereunder may be terminated
at any time by the Employee for Good Reason (as defined in Section 5(c) or for
any reason other than Good Reason upon thirty (30) days written notice to the
Employer.

 

(e) Involuntary Termination. The Employer may terminate the Employee’s
employment for any reason not constituting Cause, subject to the terms of
Section 5(c).

 

4. Termination Procedure

 

(a) Notice of Termination. Any termination of the Employee’s employment by the
Employee or the Employer (other than termination pursuant to Section 3(a)) shall
be com by written “Notice of Termination” to the Employee or the Employer in
accordance with Section 10(a).

 

(b) Date of Termination. ‘Date of Termination’ shall mean the actual date the
Employee’s employment with the Employer ends.

 

5. Termination Payments

 

(a) For Cause or Voluntary Termination. If the Employee’s employment is
terminated by the Employer for Cause or the Employee voluntarily terminates
employment with the Employer other than for Good Reason, the Employer shall pay
to the Employee any unpaid Base Salary and vacation pay unused up to the Date of
Termination, and shall have no further obligations hereunder.

 

(b) Death or Disability. If the Employee’s employment with the Employer is
terminated due to death or Disability, the Employer shall pay the Employee (or,
in the ease of his death, his estate or beneficiary) (i) any unpaid Base Salary
and unused vacation; and (ii) a pro rata portion of the Target Bonus for the
portion of the year he was actively at work prior to his death or Disability,
based on the Employer’s and the Employee’s actual performance during such
portion of the year, and the Employer shall have no further obligations
hereunder.



--------------------------------------------------------------------------------

(c) Termination Not for Cause or Voluntary Termination for Good Reason. If the
Employees employment with the Employer is terminated by the Employer not for
Cause or by the Employee for Good Reason, the Employer shall provide the
Employee severance benefits of (i) any accrued but unpaid Base Salary and
vacation pay through the Date of Termination; (ii) the Retention Bonus (if not
yet paid); and (iii) the Change of Control Bonus (if not yet paid), but which
shall only become payable one-third upon the Closing of the Kelso Transaction,
one-third twelve months later, and one-third twenty-four months thereafter.
Moreover, for purposes of determining the Change of Control Bonus for this
Section, the equity appreciation award component thereof shall be deemed to be
zero (SO), and thus the Change of Control Bonus shall he fixed at $930,000. No
part of this Change of Control Bonus shall be payable until the Closing of the
Kelso Transaction, and then shall he payable over the time period provided
above. In addition, if such termination occurs after October 1,2003, the
Employer shall also pay to the Employee (iv) 100% of the Employee’s then current
Base Salary (in accordance with the Employer’s normal payroll practices); and
(v) the Target Bonus determined under Section 2(d) for the year in which the
Date of Termination occurs, such amount to be paid in accordance with the
Employer’s usual practices. Payments under this Section 5(c) shall be contingent
upon the Employee executing a waiver and release of claims acceptable to the
Employer in its discretion. If the Employee violates any provision of Section 6
or 7 hereof; the Employee shall not be entitled to receive any amounts under
this Section, and any amounts previously paid shall be forfeited and returned to
the Employer. Other than as provided in this Section 5(e), the Employer shall
have no further obligations to the Employee.

 

For purposes of this Agreement, “Good Reason” means (i) any reduction in the
Employee’s Base Salary or Target Bonus opportunity; (ii) required relocation to
which the Employee does not consent of more than 45 miles (provided that
extensive travel shall not count as a relocation for this purpose); or (iii) a
transfer of significant international country responsibilities previously
handled by the Employee to another executive of the Employer, provided that this
clause (iii) shall not apply to (A) a sale or other transfer of all or part of
the Employer’s international business units, or (B) the Kelso Transaction. In
addition, the occurrence of the Kelso Transaction shall not be deemed a
termination of the Employee’s cmployment with the Employer.

 

6. Confidential Information and Inventions.

 

As a condition to the effectiveness of this Agreement, the Employee shall
execute the Employer’s Confidential Information and Inventions Agreement. Any
violation of such agreement shall also be deemed a violation of this Agreement.

 

7. Non-Solicitation.

 

(a) In consideration of the Employer’s willingness to enter into this Agreement
and provide the payments and benefits provided hereunder, and to give the
Employee access to confidential information regarding the Employer’s business,
the Employee shall not:

 

(i) directly or indirectly, solicit any Customer (as hereinafter defined), or
any former or prospective Customer, with a view to inducing such Customer to
enter into an agreement, or otherwise do business, with any Competitor (as
hereinafter defined) or



--------------------------------------------------------------------------------

attempt to induce any Customer to terminate its relationship with the Employer
or to not enter into a relationship with the Employer, as the case may be, while
an employee hereunder and for a period of two (2) years following the Date of
Termination; or

 

(ii) solicit or attempt to solicit the employment of any employee of the
Employer, or any person employed by the Employer during the prior one (1) year
period, or attempt to solicit or induce any such employee or person to leave the
employ of the En for a period beginning on the Date of Termination and ending
two (2) years following such date.

 

(b) For purposes of this Section 7:

 

(i) A “Competitor” shall mean any person, co firm, partnership, proprietorship
or other entity engaged in the same business as the Employer or, if the
Competitor is engaged in businesses other than such business, the departments,
divisions, affiliates, subsidiaries or other units of the Competitor engaged in
such business.

 

(ii) A “Customer” shall mean (I) any person or entity that sells, purchases or
in any way utilizes the products or services of the Employer or (2) any person
or entity that has an active business relationship with, or has referred
business to, the Employer at the time of the Date of Termination.

 

8. Third Party Beneficiary Right; Enforcement. The Employee hereby agrees and
acknowledges that his obligations under Sections 6 and 7 hereof are for the
benefit of the Employer, and its successors and assigns, and that such
successors and assigns shall have the right to enforce such provisions hereof to
the same extent and in the same manner as the Employer. The Employee
acknowledges and agrees that in the event of the Employee’s breach or threatened
breach of the covenants in Sections 6 and 7, the Employer’s damage and harm
would be immediate and irreparable, would be difficult to ascertain, and not
subject to adequate remedy at law. Accordingly, the Employer shall have the
right to enforce the covenants contained in Sections 6 and 7 by specific
performance, injunction, and other equitable relief, in addition to any money or
other legal damages to which the Employer may be entitled If the Employer
institutes any action or proceeding to enforce the provisions hereof, to the
extent permitted by applicable law, the Employee hereby waives the claim or
defense that the Employer has an adequate remedy at law, and the Employee shall
not urge in any such action or proceeding the defense that any such remedy
exists at law. In addition, the Employer need not post any bond or other
security in connection with enforcing the covenants in Sections 6 and 7.
Sections 6, 7 and S shall survive the termination of the Employee’s employment
by the Employer.

 

9. Reasonableness.

 

The Employee agrees that the Employer engages in businesses worldwide and
actively competes worldwide. The Employee agrees that the Employer develops
substantial confidential information and proprietary insights and take steps to
protect such information and insights. The Employee agrees that he will be given
access to such information and insights in consideration, among other things, of
his agreement to he bound by this Agreement, including without limitation the
confidentiality, non-disclosure, non-solicitation and intellectual property
restrictions and covenants set forth in Sections 6 and 7 and in the Employer’s
Confidential Information and Inventions Agreement. The Employee acknowledges
that the restrictions and covenants set forth in this Agreement, including
specifically without limitation those restrictions



--------------------------------------------------------------------------------

and covenants set forth in Sections 6 and 7, are necessary to prevent the use
and disclosure of the Employer’s confidential information and to otherwise
protect the legitimate business interests of the Employer. The Employee further
acknowledges that all of the restrictions and covenants in this Agreement are
reasonable in all respects, including without limitation duration, territory and
scope of activity. The Employee agrees that the existence of any claim or cause
of action by the Employee against the Employer, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Employer of the covenants and restrictions set forth in this Agreement.

 

10. Miscellaneous

 

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered personally or sent by
registered or certified mail, postage prepaid, addressed as follows (or if it is
sent through any other method agreed upon by the panics):

 

If to the Employer:

 

ARMKEL, LLC

 

469 North Harrison

 

Princeton, NJ 08543

 

Attention: Steven Cugine

 

If to the Employee:

 

Adrian Buns

 

31 Planters Row

 

Skillman, NJ 08858

 

or to such other address as any party hereto may designate by notice to the
other, and shall be deemed to have been given upon receipt.

 

(b) This Agreement by and between the Employee and the Employer constitutes the
entire agreement between the parties hereto with respect to the Employee’s
employment, and supersedes and is in full substitution for any and all prior
understandings or agreements, whether oral or written, with respect to the
Employee’s employment.

 

(c) This Agreement maybe amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party against whom or which enforcement of such waiver is
sought. The failure of any party hereto at any time to require the performance
by any other party hereto of any provision hereof shall in no way affect the
full right to require such performance at any time thereafter, nor shall the
waiver by any party hereto of a breach of any provision hereof be taken or held
to be a waiver of any succeeding breach of such provision or a waiver of the
provision itself or a waiver of any other provision of this Agreement.

 

(d) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, heirs, executors, administrators and other
legal representatives. Neither this Agreement nor any right or obligation
hereunder maybe assigned by the Employee. The



--------------------------------------------------------------------------------

Employee specifically consents to the assignment of this Agreement, and all
rights of the Employer contained herein, including without limitation rights
under Sections 6, 7 and 8, to any successor or assign of the Employer.

 

(e) The Employer may withhold from any amounts payable to the Employee hereunder
all federal, state, city or other taxes that the Employer may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation.

 

(f) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW JERSEY, WITHOUT REFERENCE TO HER PRINCIPLES OF
CONFLICTS OF LAW.

 

(g) Any dispute or claim, other than a violation or purported violation by the
Employee of Section 6 or 7 hereof arising out of or relating to this Agreement
or otherwise relating to the employment relationship with the Employer, shall be
subject to binding arbitration, before a single arbitrator, in Princeton, New
Jersey, in accordance with the rules of the American Arbitration Association as
the exclusive remedy for such claim or dispute. Judgment upon the award rendered
by the arbitrator may be entered in any court of competent jurisdiction. The
Employee and the Employer agree that such arbitration will be confidential and
no details, descriptions, settlements or other facts concerning such arbitration
shall be disclosed or released to any third party without the specific written
consent of the other party, unless required by law or court order or in
connection with enforcement of any decision in such arbitration. The arbitrator
shall have no authority to add, delete, or modify any term of this Agreement.
Any damages awarded in such arbitration shall be limited to the contract measure
of damages, and shall not include punitive, exemplary, special, consequential,
indirect, or any other extra contractual damages. Each side shall pay one of the
arbitrator’s fee and be responsible for their own attorney’s fees.

 

(h) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

 

(i) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

(j) All provisions of this Agreement are intended to be severable. In the event
any provision or restriction contained herein is held to he invalid or
unenforceable in any respect, in whole or in part, such finding will in no way
affect the validity or enforceability of any other provision of this Agreement.
The parties hereto further agree that any such invalid or unenforceable
provision will be deemed modified so that it will be enforced to the greatest
extent permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in light of
the circumstances in which it was entered into and specifically enforce this
Agreement as limited.

 

(k) The Employee acknowledges and confirms that he has had the opportunity to
seek such legal, financial and other advice and representation as he has deemed
appropriate in connection with this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the panics have executed this Agreement as of the date first
written above.

 

ARMKEL, LLC By:  

 

--------------------------------------------------------------------------------

Name:   Steven P. Cugine Title:   Vice President, Human Resources

 

--------------------------------------------------------------------------------

ADRIAN HUNS